Simonton, J.
Defendant is indicted under section 5479, Rev. St. The charge in the indictment is that he procured and aided one Mary Conyers to make an affidavit stating certain things which are false, for the purpose of obtaining a pension and arrears of a pension as the widow of a soldier of the war of 1812. The motion proceeds upon the ground that this section 5479 does not apply to a case in which the affidavit used was in fact taken before the proper officer, even though the statements made in it are false. In the case of U. S. v. Staats, 8 How. 41, the statute of 3d March, 1823, was construed. This statute was subsequently amended by act of Stli June, 1872, by the insertion of the word “affidavit” among the other writings mentioned in the statute, and is incorporated in the Revised Statutes as section 5479. In that case it was held that the act punished not only the crime of forging certain instruments, or altering them when forged, but also the offense of using a genuine but false instrument, knowing it to be false, in support of a claim with intent to defraud the government. This case is decisive of the point made. The motion to quash is refused.